Citation Nr: 1519911	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  14-22 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date prior to June 16, 2005 for service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1968 to December 1969.

This matter comes to the Board of Veterans' Appeals (Board) following a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's original claim for service connection for CAD was received at the RO on June 16, 2005, which was denied in an unappealed September 2006 rating decision.

2. The Veteran re-filed a claim for CAD in March 2010, which was granted in a June 2011 rating decision, effective June 16, 2005, the date on which the claim for service connection was received.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 15, 2016, for the award of service connection for CAD have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107(b), 5110 (West 2014); 38 C.F.R. §§ 3.1(p), 3.400 (2014).






REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs), VA and private medical records are in the file.  Determinations regarding the effective date of an award are based, essentially, on what was shown by the record at various points in time and application of governing law to those findings, and generally further development of the evidence is not necessary unless it is alleged that evidence constructively of record is outstanding.  The Veteran has not identified any other pertinent evidence that remains outstanding. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.




II. Whether Entitlement to an Earlier Effective Date than June 16, 2005 is Warranted for Service Connection for Service Connection for CAD


The Veteran filed an original claim seeking entitlement to service connection for CAD that was received by the RO on June 16, 2005, which was denied in an unappealed September 2006 rating decision.  He then filed again for CAD in March 2010.  Service connection for CAD was granted in a June 2011 rating decision, effective June 16, 2005. 

The Veteran contends that he is entitled to an effective date earlier than June 16, 2005.  Specifically, he believes that the earlier effective date should be December 1969, the date he left Vietnam after being exposed to herbicides or May 1991, the date of his operation for his CAD. See handwritten letter from Veteran, received in April 2015.  The Veteran also seemingly conceded that his private medical evidence showing that he had this operation in May 1991 was received by VA in April 2010.  Id.

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q).

With respect to the assignment of effective dates for awards of service connection for diseases presumed to have been caused by herbicide exposure, a limited exception to the statutory provisions governing the assignment of effective dates was created by the Nehmer line of cases: the final Stipulation and Order in Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I), the specific guidance describing the Stipulation and Order setting forth VA's ongoing responsibilities for further rulemaking and disability payments to class members provided in Nehmer v. United States Veterans Administration, 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II), the class action Order in Nehmer v. United States Veterans Administration, No. CV-86-6160 TEH (N.D. Cal., Dec. 12, 2000), and Nehmer et. al. v. Veterans Administration of the Government of the United States, 284 F. 3d 1158 (9th Cir. 2002) (Nehmer III). 

In August 2003, VA published regulations to implement these orders.  A Nehmer class member is defined as a veteran who has a covered herbicide disease.  38 C.F.R. § 3.816(b)(1)(i).  If VA denied compensation for the same covered herbicide disease in a decision issued between September 25, 1985, and May 3, 1989, the effective date of the award will be the later of the date VA received the claim on which the prior denial was based or the date the disability arose.  38 C.F.R. § 3.816(c)(1).  If the class member's claim for disability compensation for the covered herbicide disease was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).

If the requirements of (c)(1) or (c)(2) are not met, the effective date of the award shall be determined in accordance with 38 C.F.R. §§ 3.114, 3.400.  38 C.F.R. § 3.816(c)(4).

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  See Thomas v. Principi, 16 Vet. App. 197 (2002); see also 38 C.F.R. §§ 3.1(p), 3.155(a) (2014).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).
Where compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where compensation is awarded or increased pursuant to a liberalizing law or VA issue, which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue, and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a). If a claim is reviewed at the request of the claimant more than one year after the effective date of the law or VA issue, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3). 

There is no indication that the Veteran submitted a claim, formal or informal - concerning CAD - prior to the date of receipt of his VA Form 21-4138 on June 16, 2005.  See 38 C.F.R. §§ 3.151, 3.155.  He also submitted a VA Form 21-526, which was received in June 2005.  As part of this pension claim, disorders including high cholesterol, high blood pressure, and heart bypass surgery were noted.  Further, while the Veteran is shown to have submitted a claim in January 1970 (see VA Form 21-526e), this claim was limited to service connection claims concerning his eyes, teeth, and feet.  No correspondence was received from the Veteran prior to June 2005 that indicated intent to apply for service connection for CAD.  Moreover, the private medical records showing the Veteran had a bypass operation in May 1991 was received by the RO in April 2010.   There is no indication in the record that these records were received prior to this date.  The Veteran has even confirmed this in his statement received in April 2015.

The Board acknowledges the arguments set forth by the Veteran and is sympathetic to his contentions.  Under 38 C.F.R. § 3.816(c)(2), however, the effective date for a grant of service connection is the date the claim was received or the date entitlement arose, whichever is later.  As such, the RO assigned the earliest possible effective date for its grant of the claim, which based on the procedural history as outlined in detail above was determined to be June 16, 2005.  

Accordingly, the preponderance of the evidence is against the claim of entitlement to an effective date prior to June 16, 2005, for service connection for CAD.


ORDER

Entitlement to an earlier effective date prior to June 16, 2005 for service connection for CAD is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


